Citation Nr: 1544678	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to a higher initial disability rating (or evaluation) for posttraumatic stress disorder (PTSD), in excess of 50 percent for the period from October 27, 2006 to April 27, 2011, and in excess of 70 percent for the period from April 27, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which included a grant of service connection for PTSD with an initial 30 percent disability rating, effective October 27, 2006.  In a May 2012 rating decision, the Appeals Management Center (AMC) in Washington, DC, granted an initial rating of 50 percent for PTSD from October 27, 2006, and an initial rating of 70 percent from April 27, 2011.  Because the Agency of Original Jurisdiction (AOJ) did not assign the maximum disability rating possible, the appeal for a higher initial rating for PTSD remains before the Board, resulting in the staged rating issue listed on the cover sheet of this decision.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).  

In July 2010, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Little Rock, Arkansas, before a Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  

In March 2011, the Board remanded the matter for additional development, including to obtain outstanding medical treatment records and to provide a VA examination.  After determining that the requested development had not been substantially complied with, the Board remanded the matter again in December 2013.  The Board now finds that the additional development instructed by the March 2011 and December 2013 Board Remands has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the prior Board Remand directives is included in the Duties to Notify and Assist section below.

In an August 2015 letter, the Board notified the Veteran that the Veterans Law Judge who presided over the July 2010 Board hearing had retired, and informed the Veteran of the procedural right to request another Board hearing.  The correspondence indicated that, if no response was received within 30 days, it would be assumed that the Veteran does not desire a new hearing.  No response from the Veteran was received.  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran has current bilateral lower extremity peripheral neuropathy.

2.  The current bilateral lower extremity peripheral neuropathy is caused by the service-connected type II diabetes mellitus.

3.  For the initial rating period from October 27, 2006 to April 27, 2011, the service-connected PTSD manifested occupational and social impairment with reduced reliability and productivity due to symptoms including exaggerated startle response, depression, panic attacks, and nightmares and intrusive thoughts about Vietnam service.

4.  For the initial rating period from April 27, 2011, the service-connected PTSD manifested occupational and social impairment, with deficiencies in most areas, due to symptoms such as anger, irritability, two to three panic attacks per week, hypervigilance, exaggerated startle response, disturbances in mood and motivation, and intrusive thoughts and nightmares about Vietnam service.
CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral lower extremity peripheral neuropathy, as secondary to the service-connected type II diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  For the initial rating period from October 27, 2006 to April 27, 2011, the criteria for an initial rating in excess of 50 percent for the service-connected PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the initial rating period from April 27, 2011, the criteria for an initial rating in excess of 70 percent for the service-connected PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the claim for service connection for bilateral lower extremity peripheral neuropathy, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).
As to the appeal for a higher initial rating for PTSD, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, VA examination reports, the July 2010 Board hearing transcript, and the Veteran's lay statements.  The record indicates that the Veteran receives Social Security benefits; however, the Veteran testified that the benefits are associated with retirement and not disability.  The Board has not obtained the Social Security Administration records because there is no indication that they are relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding there is no duty to get SSA records when there is no evidence they are relevant).

VA most recently examined the service-connected PTSD in February 2014.  The February 2014 VA examiner interviewed the Veteran about past and present symptomatology and social and occupational impairments, provided clinical observations, and provided an opinion on the severity of PTSD symptoms and the related social and occupational impairment.  The Board finds that the February 2014 VA psychiatric examination report is adequate and that no further examination or opinion is needed to decide the issue of a higher initial disability rating for the service-connected PTSD.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Lower Extremity Peripheral Neuropathy

The Veteran asserts that a current bilateral lower extremity peripheral neuropathy disorder is related to service.  Specifically, the Veteran has contended that the bilateral lower extremity peripheral neuropathy disorder is caused by exposure to herbicides while serving in Vietnam.  See, e.g., July 2010 Board hearing transcript at 16-17.  While the appeal was pending, the RO granted service connection for type II diabetes mellitus, effective March 10, 2015, based on exposure to herbicides in service.

Initially, the Board finds that the Veteran has a current bilateral lower extremity peripheral neuropathy disability.  Bilateral lower extremity peripheral neuropathy was confirmed during the April 2015 VA diabetes mellitus examination.  

On review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the current bilateral lower extremity peripheral neuropathy disability is proximately due to the service-connected type II diabetes mellitus.  The April 2015 VA examiner listed peripheral neuropathy as a recognized complication of diabetes mellitus, and later opined that peripheral neuropathy caused by diabetes causes the Veteran to be unable to work.  Private treatment records from The W.C. show a diagnosis of diabetic peripheral neuropathy.

Although the evidence includes a negative nexus opinion from the February 2014 VA examiner, the February 2014 VA examiner's medical opinion was focused on the presumptive service connection criteria for disabilities associated with herbicide exposure.  The February 2014 VA examiner did not consider the diagnosis of type II diabetes mellitus.  Similarly, the April 2011 VA examiner opined that the only way to relate the bilateral lower extremity peripheral neuropathy to herbicide exposure would be through diabetes, which was not yet formally diagnosed.

For these reasons, the Board resolves reasonable doubt in the Veteran's favor to find that the current bilateral lower extremity peripheral neuropathy disability is proximately due to the service-connected type II diabetes mellitus, so as to meet the criteria for secondary service connection for bilateral lower extremity peripheral neuropathy.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.310.  Because the Board is granting service connection for bilateral lower extremity peripheral neuropathy on a secondary theory of entitlement under 38 C.F.R. § 3.310, the Board does not reach the theory of presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.307(a)(6), or presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 based on "chronic" in-service symptoms, "continuous" post-service symptoms, or symptoms that manifest to a compensable degree within one year of service separation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability Rating Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Initial Rating for PTSD

The RO granted service connection for PTSD in an October 2007 rating decision, which assigned an initial 30 percent disability rating, effective October 27, 2006.  In a May 2012 rating decision, the AMC granted a higher initial rating of 50 percent from October 27, 2006, and a higher initial rating of 70 percent from April 27, 2011.  The Veteran contends that a higher initial rating is warranted based on the severity of PTSD symptoms.

For the entire initial rating period from October 27, 2006, the service-connected PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Psychiatric disabilities are rated under the General Rating Formula for Mental Disorders.  Upon review, the Board finds that no other diagnostic code or rating schedule would be appropriate to rate the service-connected PTSD.

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).


Initial Rating Period from October 27, 2006 to April 27, 2011

On review of all the evidence, lay and medical, the Board finds that, for the initial rating period from October 27, 2006 to April 27, 2011, the service-connected PTSD manifested occupational and social impairment with reduced reliability and productivity due to symptoms including exaggerated startle response, depression, panic attacks, and nightmares and intrusive thoughts regarding Vietnam service.  For these reasons, the Board finds that the evidence demonstrates that the service-connected PTSD has more nearly approximated the criteria for a 50 percent disability rating under Diagnostic Code 9411 for this period.

VA examined the PTSD in August 2007.  The Veteran complained primarily of depression, but also reported nightmares and intrusive thoughts about Vietnam service.  The Veteran discussed additional symptoms including exaggerated startle response, panic, and some suicidal ideation.  The Veteran also described limited social interaction, reporting that his brother is his only friend.  The VA examiner provided a GAF score of 48, suggesting serious symptoms or serious impairment in social, occupational, or school functioning.

In September 2008, the Veteran was provided with a mental health assessment at a VA medical center.  The Veteran reported nightmares and intrusive thoughts related to Vietnam.  The VA psychiatrist noted additional symptoms including occasional depressed mood, low energy, insomnia, and low motivation when not working.  The VA psychiatrist provided a GAF score of 71, which is just beyond the range of mild symptomatology or some difficulty in social, occupational, or school functioning.

In April 2009, the Veteran's employment supervisor submitted a letter stating that the Veteran is an "excellent nurse and a valued, well-liked member of our work unit."  While the supervisor generally provided praise for the Veteran's work, the supervisor noted that the Veteran sometimes requires "patience, humor, and some accommodation to work with him."  Among the symptoms observed by the supervisor were the Veteran's ease of becoming stressed, ease of becoming startled, paranoia regarding others' conversations, mood swings, and obsessive behavior such as reporting his whereabouts at all times and being meticulous with work, which was noted to be a positive asset for the employer.

In a May 2009 VA Form 9, the Veteran stated that he is unable to maintain close relationships.  In a February 2010 letter, the Veteran described having marital problems and few friends.

In April 2010, the Veteran received mental health care from a VA medical center.  The VA psychiatrist noted that other than occasional panic attacks and flashbacks, the Veteran did not describe any additional PTSD symptoms.  The VA psychiatrist specifically stated that the Veteran does not have any social or occupational impairment from the PTSD symptoms.  The VA psychiatrist provided a GAF score of 71, which is just beyond the range of mild symptomatology or some difficulty in social, occupational, or school functioning.  The same VA psychiatrist treated the Veteran again in May 2010, and repeated the 71 GAF score.

A May 2010 letter from S.S., a licensed psychologist, describes multiple PTSD symptoms including exaggerated startle response, maintaining a hypervigilant state, and avoidance of certain environments and anxiety triggers that result in panic attacks.

A July 2010 letter from a Vet Center counselor reflects that the Veteran received counseling for PTSD symptoms including disorganized thinking, outbursts of anger, sleep impairment, anxiety, and nightmares.  A GAF score of 55 was provided, suggesting moderate symptoms or moderate difficulty in social, occupational, or school functioning.

During the October 2010 Board hearing, the Veteran testified to PTSD symptoms including intrusive thoughts and nightmares related to Vietnam, anxiety, and panic attacks.  See Board hearing transcript at 4-6.  The Veteran reported that these symptoms interfere with relationships with his wife and grandchildren.   Id. at 4.  The Veteran also testified that PTSD interfered with work because of high startle response and irritation with coworkers.  Id. at 7-8.

In an April 2011 letter, the Veteran's employer from D.D.S.C.S. shared that while the Veteran was able to perform his job duties, it proved to be a challenge at times.  Specifically, the employer referenced paranoia about coworker conversations, and an obsessive and inflexible nature.  The employer opined that the Veteran was frequently depressed, which exacerbated the other traits.

In sum, for the initial rating period from October 27, 2006 to April 27, 2011, the service-connected PTSD manifested symptoms including exaggerated startle response, depression, panic attacks, and nightmares and intrusive thoughts regarding Vietnam service.  The GAF scores measuring the severity of the PTSD symptoms ranged between 48 (August 2007) and 71 (September 2008, April 2010, May 2010), which indicates that treatment providers have observed a PTSD disability that has been both serious and better-than-mild during this period.  

While the GAF scores provide meaningful insight to the severity of the PTSD, the large range in scores warrants closer inspection of how the PTSD symptoms affected social and occupational functioning.  As to occupational functioning, the April 2009 letter from an employment supervisor suggests that the Veteran generally performed well as a nurse despite the manifestation of PTSD symptoms - including exaggerated startle response and paranoia - in the work place.  Similarly, the April 2011 letter from a different supervisor shows that the Veteran was able to perform job duties even though PTSD symptoms including paranoia, depression, and obsessive behavior were evident to coworkers.  As to social functioning, the evidence demonstrates that the Veteran had marital conflicts due to anger outbursts, and that he maintained little social interaction outside of work.

As to some of the symptoms that are used to describe the higher 70 percent rating, the service-connected PTSD did not manifest symptoms such as spatial disorientation, neglect of personal appearance or hygiene, speech that was intermittently illogical, obscure, or irrelevant, or near-continuous panic.  Although the PTSD manifested depression, the evidence does not demonstrate that the depression affected the Veteran's ability to function independently.  Similarly, although employers noted obsessive behavior, one supervisor specifically opined that this behavior helped the Veteran be a better nurse.  The August 2007 VA examination report notes suicidal ideation; however, this symptom was not discussed again during the rating period from October 27, 2006 to April 27, 2011, which includes several treatment records and examination reports.

For these reasons, the Board finds that the weight of the evidence is against finding that the service-connected PTSD more nearly approximated occupational and social impairment, with deficiencies in most areas, as required for a higher initial disability rating of 70 percent for the initial rating period from October 27, 2006 to April 27, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Because the preponderance of the evidence is against the appeal for an initial disability rating in excess of 50 percent for PTSD for the rating period from October 27, 2006 to April 27, 2011, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Initial Rating Period from April 27, 2011

On review of all the evidence, lay and medical, the Board finds that, for the initial rating period from April 27, 2011, the service-connected PTSD manifested occupational and social impairment, with deficiencies in most areas, due to symptoms such as anger, irritability, two to three panic attacks per week, hypervigilance, exaggerated startle response, disturbances in mood and motivation, and intrusive thoughts and nightmares about Vietnam.  For these reasons, the Board finds that the weight of the lay and medical evidence more nearly approximates the criteria for a 70 percent disability rating under Diagnostic Code 9411.

VA examined the PTSD on April 27, 2011.  The Veteran reported intrusive thoughts and nightmares about Vietnam experiences.  The Veteran also discussed symptoms including anger, irritability, exaggerated startle response, hypervigilance, and panic attacks that occur two to three times per week.  The Veteran described loss of interest in activities, but said that he occasionally goes out to dinner with his wife, attends his granddaughter's baseball games, and enjoys gardening and yard work.  The April 2011 VA examiner noted mild impairment of communication due to the circumstantiality and tangentiality of the thought processes.  The April 2011 VA examiner provided a GAF score of 60 and characterized the PTSD symptoms as moderate.  The VA examiner indicated that the PTSD primarily affects social relationships, but may also have an impact on occupational functioning.  Specifically, the April 2011 VA examiner opined that the irritability and exaggerated startle response may affect the ability to work, but do not fully preclude employment.

A January 2014 letter from a Vet Center counselor notes treatment for PTSD symptoms including extreme anxiety, intrusive thoughts, feelings of agitation, and inability to get along with others due to irritability.  The Vet Center counselor suggested that the Veteran had to retire early due to inability to handle work-related stress, and opined that the Veteran is unemployable.

VA examined the PTSD again in February 2014.  The February 2014 VA examiner opined that the PTSD manifested occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examination report mentions symptoms including hypervigilance, exaggerated startle response, disturbances in mood and motivation, and intrusive thoughts and nightmares about Vietnam.  The February 2014 VA examiner provided a GAF score of 61, indicating mild symptoms or some difficulty in social, occupational, or school functioning.

In sum, for the rating period from April 27, 2011, the PTSD manifested symptoms including anger, irritability, two to three panic attacks per week, hypervigilance, exaggerated startle response, disturbances in mood and motivation, and intrusive thoughts and nightmares about Vietnam.  The two GAF scores provided during this period - 60 and 61 - suggest mild to moderate symptomatology.  

As to the effect of PTSD symptoms on work functioning, although the Veteran was not employed during the period from April 27, 2011, a Vet Center counselor opined that the Veteran was unemployable due to PTSD symptoms, and cited specific symptoms, such as exaggerated startle response and irritability, that were discussed by former employers.  The April 2011 and February 2014 VA examiners suggested a much milder effect on employability, but noted that the PTSD symptoms can affect the Veteran's behavior in the workplace.  As to the effect of PTSD symptoms on social functioning, the Veteran reported diminished interest in activities and only discussed social outings with close family.  The evidence does not demonstrate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

Based on the lay and medical evidence of record, the Board finds that, for the rating period from April 27, 2011, the PTSD disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7.  Because the preponderance of the evidence is against the appeal for an initial disability rating in excess of 70 percent for PTSD for the rating period from April 27, 2011, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested symptoms including anger, irritability, hypervigilance, disturbances in mood and motivation, exaggerated startle response, depression, panic attacks, and nightmares and intrusive thoughts regarding Vietnam service.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are type II diabetes mellitus and bilateral lower extremity peripheral neuropathy.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the service-connected PTSD, and referral for consideration of extraschedular rating is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Lastly, a claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed a claim for a TDIU in March 2015.  The RO denied the claim in a March 2015 rating decision.  The Veteran has not filed a notice of disagreement with the rating decision on the issue of entitlement to a TDIU and, as such, the issue is not in appellate status before the Board.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).


ORDER

Service connection for bilateral lower extremity peripheral neuropathy is granted.

A higher initial rating for PTSD, in excess of 50 percent for the period from October 27, 2006 to April 27, 2011, and in excess of 70 percent for the period from April 27, 2011, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


